In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Bellantoni, J.), dated June 21, 2001, which, upon granting the defendants’ motion pursuant to CPLR 4401 for judgment as a matter of law at the close of the plaintiffs’ case at a jury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with one bill of costs.
There is an absence of evidence that the plaintiff mother suffered a physical injury distinct from the injury to her unborn child and separate and apart from that which occurs in any normal childbirth. Thus, she may not recover damages for the psychological and emotional harm she allegedly suffered as a result of the stillbirth of her child (see Tebbutt v Virostek, 65 NY2d 931, 932-933 [1985]; Vaccaro v Squibb Corp., 52 NY2d 809 [1980]). Further, the plaintiffs may not recover under a zone of danger theory (see Tebbutt v Virostek, supra at 932).
*782The plaintiffs’ remaining contentions are either unpreserved for appellate review or without merit (see Riet v Marion Ct. Equities Corp., 229 AD2d 480, 481 [1996]; Lancellotti v Howard, 155 AD2d 588, 589-590 [1989]). Santucci, J.P., Krausman, Crane and Mastro, JJ., concur.